Citation Nr: 0929167	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).   


FINDINGS OF FACT

The Veteran's sleep apnea was not caused or aggravated by his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Sleep apnea was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in March 2006 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim for compensation for sleep apnea secondary to 
diabetes mellitus, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The letter specifically 
advised him that he should submit evidence of a connection 
between his sleep apnea and his service-connected diabetes 
mellitus.  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the effective date issue addressed in this decision has been 
obtained.  His service medical records and post-service 
treatment records have been obtained.  The Veteran has been 
afforded a VA examination which resulted in a relevant 
medical opinion.  The Board does not have notice of any 
additional relevant evidence that is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.   

The applicable regulation provide that service connection may 
be granted for disability shown to be proximately due to or 
the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The regulation was revised to incorporate the Court's ruling.  
See 71 FR 52747, Sept. 7, 2006.  The regulation now provides 
as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Veteran is currently service-connected for type II 
diabetes mellitus, rated as 20 percent disabling; malaria, 
rated as noncompensably disabling; and a gunshot wound of the 
chest, rated as noncompensably disabling.  

The Veteran's recent VA treatment records contain a diagnosis 
of sleep apnea.  Significantly, however, the only competent 
medical opinion weighs against the claim.  The report of a VA 
medical opinion prepared in June 2006 reflects that a VA 
physician reviewed the claims file and noted that the Veteran 
was service-connected for diabetes mellitus.  The VA 
physician stated that based on this review, it was his 
opinion that the Veteran's sleep apnea was not caused by or a 
result of the service-connected diabetes mellitus.  The 
physician stated that a search of the literature reveals that 
diabetes mellitus was not listed as a factor at all in the 
pathophysiology of the condition sleep apnea.  The physician 
noted that the Veteran had first been diagnosed as having 
sleep apnea in 2004 after being referred to the hematology 
and oncology clinic.  He was subsequently referred to 
pulmonary and by a sleep study was found to have moderate 
obstructive sleep apnea.  The physician noted that there was 
no documentation in the pulmonary note or the 
hematology/oncology note [that] there was an association 
between his sleep apnea and diagnoses.  Additionally, there 
was no association between his diabetes and sleep apnea.    

The Board has noted that the Veteran has expressed his own 
opinion that his service-connected diabetes mellitus caused 
his sleep apnea.  However, the Veteran is not qualified to 
give a medical opinion regarding the cause of a disease.  The 
Court has held that lay persons are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  

The Board has also noted that the Veteran presented an 
article from a medical journal which indicates that studies 
have shown that there is an association between obstructive 
sleep apnea and the complications of diabetes mellitus.  The 
Board notes, however, that these are studies which pertained 
to persons other than the Veteran.  Therefore, the article 
cannot be said to contain medical opinion demonstrating that 
the Veteran's sleep apnea was attributable to his service-
connected diabetes mellitus.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  Moreover, close review of the article 
reflects that the article concluded that sleep apnea caused 
or contributed to diabetes mellitus complications.  However, 
in order to support a claim for service connection for sleep 
apnea, the Veteran would have to show the opposite, namely 
that diabetes mellitus caused or aggravated sleep apnea.  
Therefore, the article offers no support for the claim for 
secondary service connection.  

In summary, the preponderance of the evidence shows that the 
Veteran's sleep apnea was not caused or aggravated by his 
service-connected diabetes mellitus.  Accordingly, the Board 
concludes that sleep apnea was not proximately due to or the 
result of a service-connected disability.  


ORDER

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected type II diabetes mellitus, is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


